Petition for Writ of Mandamus Denied and Opinion filed September 5, 2002








Petition for Writ of Mandamus Denied and Opinion filed
September 5, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00845-CV
____________
 
IN RE RAUL RIVAS, TECHNICAL ROOFING
SYSTEM and 
TECHNICAL CONSTRUCTION SERVICES, INC., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On August 16, 2002, relator
filed a petition for writ of mandamus in this Court seeking to compel the Hon.
Caroline E. Baker, Judge of the 151st District Court of Harris County, to
vacate her ruling of June 10, 2002, granting the real party in interest=s motion for judgment nunc pro tunc.  See Tex.
Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed September 5, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler
Do Not Publish ‑ Tex. R. App. P. 47.3(b).